Title: To George Washington from Major General Benjamin Lincoln, 5 June 1779
From: Lincoln, Benjamin
To: Washington, George


        
          Dear General
          Near the 13 Mile House Stono [S.C.]June 5th 1779
        
        I had the honor of receiving your favr brought to this State by Colonel Laurens but have not had the pleasure of seeing him, nor an opportunity of showing him those civilities, to which your recommendation so justly entitles him, he being wounded in the flesh part of his arm almost immediately upon his arrival here which occasioned his removal to Charlestown. I wish I had it in my power to give you a more favorable account of our situation in this department than that

what is really the case—matters wear a very serious aspect here—Our numbers, mostly militia, instead of being superior are, if what is said of the enemys strength is true, much inferior to theirs should they receive reinforcements as is generally expected, and not more attention paid to us in this quarter, I tremble for this State as there will be great danger of it being lost.
        By the 10th of August there will be but very few troops in the field unless reinforcments arrive before that time, which I have little reason to expect—As Major Rice one of my aids a gentleman of great merit will do himself the honor of waiting on you with this I must beg leave to refer you to him for a perticular state of matters and that you will excuse my not entering into them. I have the honor to be with the highest respect & esteem Dear General your affectionate humble servant
        
          B. Lincoln
        
      